                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                            No. 18 CR 441
             v.
                                            Judge Matthew F. Kennelly
XAVIER WILSON

              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     All materials related to Chicago Police Department disciplinary actions

of Chicago Police officers who may testify in proceedings related to this case and

made available by the United States in preparation for, or in connection with, any

stage of the proceedings in this case (collectively, “the Materials”) are subject to

this protective order and may be used by defendant and defendant’s counsel

(defined as counsel of record in this case) solely in connection with the defense of

this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the information

contained in the Materials directly or indirectly to any person or entity other than

persons employed to assist in the defense, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court

may authorize disclosure (collectively, “authorized persons”).
      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the Materials, but may review the Materials with the government and

make notes of the information contained in the Materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents

of the Materials, other than to authorized persons, and all such notes or records are

to be treated in the same manner as the original materials.

      5.     Before providing notes or records of the Materials to an authorized

person, defense counsel must provide the authorized person with a copy of this

Order.

      6.     Upon conclusion of all stages of this case, all of the notes or records of

the Materials and all copies made thereof shall be disposed of in one of three ways,

unless otherwise ordered by the Court. The materials may be (1) destroyed; (2)

returned to the United States; or (3) retained in defense counsel's case file. The

Court may require a certification as to the disposition of any such materials. In the

event that the materials are retained by defense counsel, the restrictions of this

Order continue in effect for as long as the materials are so maintained, and the

materials may not be disseminated or used in connection with any other matter

without further order of the Court.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right


                                          2
to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit

defense counsel in the use of discovery materials in judicial proceedings in this case.

      9.     Nothing contained in this Order shall preclude any party from

applying to this Court for further relief or for modification of any provision hereof.

                                        ENTER:


                                        MATTHEW F. KENNELLY
                                        District Judge
                                        United States District Court
                                        Northern District of Illinois

Date: 6/20/2019




                                           3
